               Case 2:21-cv-00549-BJR Document 20 Filed 08/02/21 Page 1 of 1




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8    RACHEL K. MCMILLAN,
                                                        No. 2:21-CV-549-BJR
 9                                  Plaintiff,
             v.                                         ORDER ON DEFENDANTS’
10                                                      UNOPPOSED MOTION FOR
      THE CPRIDE GROUP LLC, et al.,                     EXTENSION OF TIME TO FILE
11                                                      RESPONSIVE PLEADING TO
12                                  Defendants.         COMPLAINT

13
            This matter comes before the Court on Defendants’ Unopposed Motion for Extension of
14
     Time to File Responsive Pleading to Complaint. Dkt. No. 17. The Court GRANTS the motion
15

16   and ORDERS that Defendants shall have until September 6, 2021 to answer or otherwise

17   respond to Plaintiff’s complaint.

18          Dated: August 2, 2021
19

20

21                                                A
22                                                Barbara Jacobs Rothstein
                                                  U.S. District Court Judge
23

24

25

26


     ORDER - 1
